Per Curiam.

The instant appeal presents two issues: (1) whether the date of take of appellants’ property should be earlier than July 1981, the date of actual physical appropriation; and (2) whether appellants have established that their property is of “special use.” Both issues relate to the amount of compensation awarded appellants from the appropriation.
I
Generally, the “date of take” on which the value of property appropriated for public use is determined is the earlier of either the date of trial or the date of actual physical appropriation. Dir. of Highways v. Olrich (1966), 5 Ohio St. 2d 70 [34 O.O.2d 153]; In re Appropriation for Highway Purposes (1958), 167 Ohio St. 463 [5 O.O.3d 149]. An exception to this was recognized in Bekos v. Masheter (1968), 15 Ohio St. 2d 15 [44 O.O.2d 9], where this court held:
“Where the value of private property appropriated for public use by the Department of Highways has depreciated due to the activity of the appropriating authority in acquiring other properties in the immediate vicinity and demolishing buildings thereon, causing deterioration of the neighborhood and depreciation of the remaining properties, a court may establish a date of take for the purpose of valuation of the property taken which is reasonably related to such activity of the appropriating authority, although prior in time to the date of trial or the actual taking of possession. * * *” (Emphasis added.)
Thus, the court may establish an earlier date of take if depreciation is caused by the actions or inactions of the appropriating authority. The burden of proof necessarily lies with the property owner to show causation. Bekos v. Masheter, supra. In Bekos, the acquisition and destruction of neighboring structures was the causative factor behind the depreciation of the subject property.
In the case at bar, the causative factor behind any depreciation of appellants’ land was the 1980 fire. No evidence has been produced to show a link between any of appellees’ actions and any resulting depreciation. Appellants argue that the appellees’ inaction in the mid-1970’s, which resulted in the 1979 dismissal for want of prosecution, caused the property value to drop since further development was stalled. The speculative nature of this claim, however, renders it insufficient for the degree of proof required.
Thus, Bekos is distinguishable from the present case. The purpose underlying the Bekos rule is to ensure that fair and just compensation is awarded to the property owner. Justice is not" served by making the appropriating authority an insurer for all debilitating occurrences regardless of fault.
*121The date of take was properly established as July 1981, the date of the actual physical taking.
II
The second issue concerns the alleged “special use” of appellants’ land. Specifically, the appellants were not permitted to introduce evidence at trial of any special use valuation.
In Sowers v. Schaeffer (1951), 155 Ohio St. 454 [44 O.O. 419], paragraph three of the syllabus, this court set forth the test for valuation of appropriated property:
“The rule of valuation in a land appropriation proceeding is not what the property is worth for any particular use but what it is worth generally for any and all uses for which it might be suitable, including the most valuable uses to which it can reasonably and practically be adapted.” Accord Langenau Mfg. Co. v. Cleveland (1953), 159 Ohio St. 525 [50 O.O. 435].
Appellants argue that the testimony of appellant Jack Hope, pertaining to further development plans for the property, should have been admitted in light of the National Register of Historical Places listing.
Having already determined the date of take to be July 1981, the subject property must be valued as of that date. At that time, fire had already destroyed the grist mill and the covered bridge, the two items which undoubtedly were the primary reasons for the inclusion of appellants’ land on the National Register. Part of the land was used agriculturally as of July 1981; the residue lay fallow.
The sole evidence to be presented in support of appellants’ claim was the lay testimony of appellant Jack Hope. This is not the type or sufficiency of proof envisioned by the Sowers court. Speculative, self-serving, unsupported testimony of the property owner will not establish a value which differs from present market value. The National Register listing merely designates the property as having a special nature. It is up to the property owner to develop the property’s use. The property had been opened commercially as a tourist attraction in 1968, but closed down the following year, three years prior to any action by or communication from the appellees. Since no perceptible improvement was made to the property since 1969 towards the development of a “special use,” appellants’ claim is too speculative.
Accordingly, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

W, Brown, Locher, Holmes and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., Sweeney and C. Brown, JJ., dissent.